                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


IN RE: Center City Healthcare, LLC,     :
doing business as Hahnemann             :
University Hospital,                    :
                                        :
                          Debtor.       :
__________________________________ :
                                        :
UNITED STATES OF AMERICA, on            :
behalf of the Department of Health and  :
Human Services,                         :
                                        :
                          Appellant,    :
                                        :
       v.                               :       C. A. No. 19-1711-RGA
                                        :       Bankruptcy Case No. 19-11466-KG
CENTER CITY HEALTHCARE, LLC,            :       Bankruptcy BAP No. 19-51
d/b/a Hahnemann University Hospital and :
THOMAS JEFFERSON UNIVERSITY             :
HOSPITALS, INC.,                        :
                                        :
                          Appellees.    :


                                 RECOMMENDATION

             At Wilmington this 3rd day of October, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the
expense of the process. Based upon the parties’ submissions, this matter is not the

type of dispute that may be comprised.

      The parties are unable to agree on a briefing schedule for the appeal. The

Appellees request the following briefing schedule:

      Appellant’s Opening Brief                        Within fourteen (14) days of the
                                                       acceptance of this
                                                       Recommendation

      Appellees’ Answering Brief(s)                    Within fourteen (14) days of
                                                       service of the Opening Brief

      Appellant’s Reply Brief                          Within seven (7) days of service
                                                       of Appellees’ Answering Brief.

Appellant requests the following briefing schedule:

      Appellant’s designation of items to be included
      in the record and statement of issues presented
      on appeal                                               9/26/19 (filed)

      Appellee’s designation of additional items to
      be included in the record                               10/10/19 (filed 9/30/19)

      Appellant’s Opening brief                               11/12/19
      Appellee’s Answering Brief                              12/13/19

      Appellant’s Reply Brief                                 1/14/20

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1 are anticipated.



                                            2
Local counsel are obligated to inform out-of-state counsel of this Order.



                           /s/ Mary Pat Thynge
                           Chief U.S. Magistrate Judge Mary Pat Thynge




                              3
